GRAND PEAK CAPITAL CORP. (formerly, Black Mountain Capital Corporation) November 21, 2007 VIA EMAIL DeVisser Gray, Chartered Accountants Suite 401 - 905 West Pender Street Vancouver, BCV6C 1L6 Sam S. Mah, Inc., Chartered Accountant #1850 - 1066 West Hastings Street Vancouver, BCV6E 3X2 Dear Sirs or Mesdames: Re: Grand Peak Capital Corp. (formerly, Black Mountain Capital Corporation) (the "Company") - Notice of Change of Auditor Upon mutual agreement, DeVisser Gray, Chartered Accountants (the "Former Auditors") has confirmed its decision to resign as auditors of the Company effective November 21, 2007. The board of directors of the Company has appointed Sam S. Mah, Inc., Chartered Accountant (the "Successor Auditors") as the auditors of the Company effective November 21, 2007. In accordance with National Instrument 51-102 – "Continuous Disclosure Obligations", the Company requests both the Former Auditors and the Successor Auditors to review the attached notice of change of auditor and prepare a letter, addressed to the applicable regulator or applicable securities regulatory authorities stating, for each statement in the attached notice of change of auditor, whether the auditor: (1) agrees, (2) disagrees, and the reasons why, or (3) has no basis to agree or disagree. The Company further requests in accordance with NI 51-102 that the Former Auditors and the Successor Auditors deliver a copy of the aforementioned letters, respectively, to the Company within twenty days after the date of resignation of the Former Auditors. Yours truly, /s/ Navchand Jagpal Navchand Jagpal President
